Citation Nr: 1614487	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-13 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a headache disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

5.  Entitlement to service connection for gynecomastia of the right breast.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a rating in excess of 10 percent for residuals of gynecomastia of the left breast.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeal must be remanded in order to attempt to obtain additional medical records before the Board may render a decision in this case.

The Veteran stated in May 2007 that he received mental health treatment in service between 1972 and 1974 from the Tripler Army Medical Center (Tripler) in Honolulu, Hawaii.  These records have not been associated with the Veteran's claims file.  On remand, attempt to obtain medical treatment records from Tripler.  If such records cannot be obtained, make a formal finding of unavailability.  

Also in May 2007, the Veteran indicated that he received medical treatment from the Overton Brooks VA Medical Center (VAMC) from 1975 to 1977 and from 1997 to 1999.  The record only contains records from this VAMC dated 1997.  Similarly, the Veteran stated that he received medical care from the VAMC in El Paso, Texas in 1984 and 1985, but such evidence is not of record.  On remand, ensure that any additional records from the Overton Brooks VAMC and the El Paso VAMC are associated with the record.

In December 2014, as was noted in the February 2016 brief by his representative, the Veteran wrote that he received psychiatric treatment and care at the U.S. Army general hospital in Oahu Hawaii between 1972-1974), at the Overton Brooks Hospital between 1974-1977, and from a Sacramento VA clinic in 1988.  He also reported treatment at a Nevada State prison between 1991-1999.   He finally noted treatment at Big Spring VA hospital between 1992-1995.

The Veteran has also stated that he has received medical treatment from the William G. McConnell Unit (McConnell), a Texas state prison, from 1999 to the present.  In November 2014, the Veteran submitted limited medical records from this institution along with a consent form authorizing McConnell to release medical records to VA.  It does not appear that VA ever sought medical records from McConnell.  On remand, the AOJ should solicit a new consent from the Veteran authorizing McConnell to release medical records to VA, and if such an authorization is obtained, attempt to obtain medical records from this institution.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain medical records from Tripler dated between 1972 and 1974, from the Army psychiatric clinic in Oahu between 1972 and 1974, from the Overton Brooks VAMC from 1974 to 1977 and from 1997 to 1999, from the El Paso VAMC from 1984 to 1985, from the Sacramento VA clinic in 1988, and from Big Spring VA hospital between 1992-1995.  The AOJ should make a formal finding of unavailability if all reasonable efforts to obtain such records are ultimately unsuccessful.  

2.  Provide the Veteran with an authorization and waiver authorizing McConnell to submit medical records to VA from 1991 to the present.  If such an authorization is obtained, attempt to obtain medical records from this institution.

3.  Then, after undertaking any additional development required as the result of the first two remand directives, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



